Citation Nr: 0803270	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  07-24 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to extension of the delimiting date for post-
Vietnam era educational benefits under Chapter 32, Title 38, 
of the United States Code, beyond May 31, 2005.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1978 to May 1995.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a May 2005 
administrative decision by the Department of Veterans Affairs 
(VA) St. Louis, Missouri Regional Office (RO). The veteran's 
claims file is in the jurisdiction of the Denver, Colorado 
RO.  In November 2007, a videoconference hearing was held 
before the undersigned; a transcript of this hearing is of 
record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The general rule with regard to educational assistance 
benefits under Chapter 32, Title 38, of the United States 
Code, is that such benefits "shall not be afforded an 
eligible veteran . . . more than 10 years after the date of 
such veteran's last discharge or release from active duty." 
38 U.S.C.A. § 3232(a)(1) (West 2002).  See 38 C.F.R. § 
21.5041 (2007) (to the same effect).  An exception to that 
rule provides that the 10-year delimiting period can be 
extended if (1) the veteran "was prevented from initiating or 
completing [his] chosen program of education during the 
delimiting period . . . because of a physical or mental 
disability which was not the result of [his] own willful 
misconduct, . . ." and (2) the veteran submits an application 
for extension within one year after the last date of the 
delimiting period otherwise applicable, or within one year 
after the termination date of his mental or physical 
disability, whichever is later.  38 U.S.C.A. § 3232(a)(2) 
(West 2002).  See 38 C.F.R. § 21.5042 (2007) (to the same 
effect).

At his hearing before the undersigned, the veteran argued, in 
essence, that due to various disabilities he was unable to 
initiate his program of education during the period from 1995 
to 2005.  He has referred to treatment from VA and private 
sources during that time period.  Such records are necessary 
in order to properly evaluate his claim.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be contacted and 
asked to identify all treatment or 
evaluations for his claimed mental and 
physical disabilities during the period 
from May 1995 to May 2005, from VA or 
other sources.  With his cooperation 
(i.e., providing any necessary releases), 
the RO should secure complete copies of 
all records of such treatment from all 
sources identified.

2.  The RO should then readjudicate the 
issue on appeal.  If the benefit sought 
remains denied, the RO should issue an 
appropriate supplemental statement of the 
case and give the appellant ample 
opportunity to respond.  The case should 
then be returned to the Board for further 
review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

